Exhibit 10.30

EXPLANATORY NOTE: “*” INDICATES THE PORTION OF THIS EXHIBIT THAT HAS BEEN

OMITTED AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

FIFTH LOAN MODIFICATION AGREEMENT

This Fifth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of February 29, 2008, by and between SILICON VALLEY BANK, a
California-chartered bank, with a loan production office located at 230 W.
Monroe, Suite 720, Chicago, Illinois 60606 (“Bank”) and STEREOTAXIS, INC., a
Delaware corporation with its chief executive office located at 4320 Forest Park
Avenue, Suite 100, St. Louis, Missouri 63108 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of April 30, 2004,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of April 30, 2004, between Borrower and Bank, as amended by a First Loan
Modification Agreement dated as of November 3, 2004, between Borrower and Bank,
as amended by a Second Loan Modification Agreement dated as of November 8, 2005,
between Borrower and Bank, as amended by a Third Loan Modification Agreement
dated as of March 12, 2007, between Borrower and Bank, and as further amended by
a Fourth Loan Modification Agreement dated as of December 26, 2007, between
Borrower and Bank (as amended, the “Loan Agreement”). Capitalized terms used but
not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1. The Loan Agreement shall be amended by deleting the following subsection
(c) appearing in Section 2.1.1 thereof:

“(c) Interest Rate. The principal amounts outstanding under the Revolving Line
shall accrue interest at a floating per annum rate equal to the aggregate of the
Prime Rate, and three-quarters of one percent (.75%); provided, however, if
Borrower maintains an Adjusted Quick Ratio equal to or greater than 1.75 to 1.0
at all times during any calendar month, then commencing on the first calendar
day following such calendar month, the interest rate shall be reduced to a
floating per annum rate equal to the aggregate of the Prime Rate and one-quarter
of one percent (.25%) for such calendar month and for each calendar month
thereafter in which Borrower’s Adjusted Quick Ratio is equal to or greater than
1.75 to 1.0 at all times.”

and inserting in lieu thereof the following:



--------------------------------------------------------------------------------

“(c) Interest Rate. The principal amounts outstanding under the Revolving Line
shall accrue interest at a floating per annum rate equal to the aggregate of the
Prime Rate, and three-quarters of one percent (.75%); provided, however, if
Borrower maintains an Adjusted Quick Ratio equal to or greater than 1.75 to 1.0
at all times during any calendar month, then commencing on the first calendar
day following such calendar month, the interest rate shall be reduced to a
floating per annum rate equal to the aggregate of the Prime Rate and one-quarter
of one percent (.25%) for such calendar month and for each calendar month
thereafter in which Borrower’s Adjusted Quick Ratio is equal to or greater than
1.75 to 1.0 at all times. Notwithstanding the foregoing, commencing on the 2008
Closing Date the principal amounts outstanding under the Revolving Line shall
accrue interest at a floating per annum rate equal to the greater of: (i) the
aggregate of the Prime Rate and one percent (1.0%), and (ii) seven percent
(7.0%).”

 

  2. The Loan Agreement shall be amended by inserting the following new
provision to appear as Section 2.1.4.5:

“2.1.4.5 Guaranteed Line.”

(a) Availability. Subject to the terms of this Agreement, Bank shall make
Guaranteed Advances not exceeding the Guaranteed Line. Each Guaranteed Advance
must be in an amount equal to at least One Million Dollars ($1,000,000). The
Borrower may not make any principal repayments under the Guaranteed Line without
the prior written consent of the Bank. Amounts repaid pursuant to the foregoing
may be reborrowed prior to the Guaranteed Line Maturity Date. In the event that
any principal payments are made toward the Guaranteed Line without the prior
written consent of the Bank, the Bank may re-advance such amounts hereunder as
if such repayment had not been made.

(b) Borrowing Procedure. Subject to the prior satisfaction of all other
applicable conditions to the making of the Guaranteed Advance, set forth in this
Agreement, including without limitation, Section 3.2(c), to obtain a Guaranteed
Advance, Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 3:00 pm Eastern time twenty-one
(21) Business Days before the day on which the Guaranteed Advance is to be made.
Together with any such electronic or facsimile notification, Borrower shall
deliver to Bank: (i) by electronic mail or facsimile a completed Payment/Advance
Form executed by a Responsible Officer or his or her designee, (ii) each of the
Guaranteed Line Closing Deliverables, and (iii) the Guaranteed Line Fee. Bank
may rely on any telephone notice given by a person whom Bank believes is a
Responsible Officer or designee. Bank shall credit the Guaranteed Advances to
the Borrower’s deposit account.

(c) Interest Rate. Subjection to Section 2.3(a), the principal amounts
outstanding under the Guaranteed Line shall accrue interest at a floating per
annum rate equal to the greater of: (i) the Prime Rate, and (ii) six percent
(6.0%).

(d) Termination; Repayment. The Guaranteed Line terminates on the Guaranteed
Line Maturity Date, when the principal amount of the Guaranteed Advances, the
unpaid interest thereon, and all other Obligations relating to the Guaranteed
Line shall be immediately due and payable.”

 

  3. The Loan Agreement shall be amended by deleting the following provision
appearing as Section 2.2 thereof:

 



--------------------------------------------------------------------------------

“2.2 Overadvances. If, at any time, the Credit Extensions under Sections 2.1.1,
2.1.2, 2.1.3 and 2.1.4 exceed the lesser of either (i) the Revolving Line or
(ii) the aggregate of (A) the Borrowing Base, plus (B) the Permitted
Overadvances, Borrower shall immediately pay to Bank in cash such excess.”

and inserting in lieu thereof the following:

“2.2 Overadvances. If, at any time, the Credit Extensions under Sections 2.1.1,
2.1.2, 2.1.3, and 2.1.4 exceed the lesser of either (i) the Revolving Line or
(ii) the Borrowing Base, Borrower shall immediately pay to Bank in cash such
excess (or cash secure any Contingent Obligations pursuant to Section 2.1.2,
2.1.3, and 2.1.4.). In addition, the total Credit Extensions outstanding at any
time shall not exceed Thirty Million Dollars ($30,000,000).”

 

  4. The Loan Agreement shall be amended by inserting the following text to
appear at the end of Section 2.3(b) thereof:

“ In addition, Bank shall be entitled to charge Borrower a “float” charge in an
amount equal to one (1) Business Days interest, at the interest rate applicable
to the Credit Extensions, on all payments received by Bank. The float charge for
each month shall be payable on the last day of the month. Bank shall not,
however, be required to credit Borrower’s account for the amount of any item of
payment which is unsatisfactory to Bank in its good faith business judgment, and
Bank may charge Borrower’s deposit account for the amount of any item of payment
which is returned to Bank unpaid.”

 

  5. The Loan Agreement shall be amended by deleting the following provision
appearing as Section 2.4(g) thereof:

“(g) Unused Revolving Line Facility Fee. In addition to the foregoing, as
compensation for Bank’s maintenance of sufficient funds available for such
purpose, Bank shall have earned a fee (the “Unused Revolving Line Facility
Fee”), which fee shall be paid quarterly, in arrears, on a calendar year basis,
in an amount equal to 0.375% per annum of the average unused portion of the
Revolving Line, as determined by Bank. Borrower shall not be entitled to any
credit, rebate or repayment of any Unused Revolving Line Facility Fee previously
earned by Bank pursuant to this Section notwithstanding any termination of the
within Agreement, or suspension or termination of Bank’s obligation to make
loans and advances hereunder.”

and inserting in lieu thereof the following:

“(g) Unused Revolving Line Facility Fee. In addition to the foregoing, as
compensation for Bank’s maintenance of sufficient funds available for such
purpose, Bank shall have earned a fee (the “Unused Revolving Line Facility
Fee”), which fee shall be paid quarterly, in arrears, on a calendar year basis,
in an amount equal to 0.50% per annum of the average unused portion of the
Revolving Line, as determined by Bank. Borrower shall not be entitled to any
credit, rebate or repayment of any Unused Revolving Line Facility Fee previously
earned by Bank pursuant to this Section notwithstanding any termination of the
within Agreement, or suspension or termination of Bank’s obligation to make
loans and advances hereunder.”

 

  6. The Loan Agreement shall be amended by inserting the following new
provisions to appear as subsections (h), and (i) of Section 2.4 entitled “Fees”:

“(h) Collateral Handling Fee. Borrower will pay to Bank a collateral handling
fee equal to One Thousand Dollars ($1,000) per month, which fee shall be paid
monthly, in arrears, on the first calendar day of each month (the “Collateral
Handling Fee”); and

 



--------------------------------------------------------------------------------

(i) Guaranteed Line Fee. The Guaranteed Line Fee, when due hereunder.”

 

  7. The Loan Agreement shall be amended by inserting the following new
provision to appear as Section 3.2(c) thereof:

“(c) for each Guaranteed Advance, receipt by Bank of: (i) the Guaranteed Line
Closing Deliverables, in form and substance satisfactory to Bank, and (ii) the
Guaranteed Line Fee.”

 

  8. The Loan Agreement shall be amended by deleting the following provision
appearing as Section 6.2(d) thereof:

“(d) Allow Bank to audit Borrower’s Collateral at Borrower’s expense. Such
audits shall be conducted no more often than once every twelve (12) months
unless an Event of Default has occurred and is continuing.

and inserting in lieu thereof the following:

“(d) Allow Bank to audit Borrower’s Collateral at Borrower’s expense. Such
audits shall be conducted no more often than twice every twelve (12) months
unless a Default or an Event of Default has occurred and is continuing. The
charge for each audit shall not exceed Seven Hundred Fifty Dollars ($750.00) (or
such higher amount as shall represent Bank’s then-current standard charge for
the same), per person, plus out of pocket expenses.”

 

  9. The Loan Agreement shall be amended by inserting the following to appear at
the end of Section 6.2 thereof:

“Notwithstanding the foregoing, in the event that the sum of unrestricted cash
at Bank plus the Availability Amount is less than Ten Million Dollars
($10,000,000)): (i) Borrower shall be required to provide Bank with a
Transaction Report (and any schedules related thereto) on a weekly basis; and
(ii) all proceeds collected in the Lockbox shall be applied to all outstanding
Obligations on a daily basis, in accordance with the term of this Agreement. In
addition to the foregoing, commencing on the first day of the month, following
the month in which Borrower provides Bank with evidence that it has maintained
unrestricted cash at Bank plus the Availability Amount in an amount equal to Ten
Million Dollars ($10,000,000) for a period of forty-five (45) consecutive days,
Borrower shall be required to provide Bank with a monthly Borrowing Base
Certificate as set forth in Section 6.2(b) above.”

 

  10. The Loan Agreement shall be amended by deleting Section 6.7 entitled
“Financial Covenants” in its entirety and inserting in lieu thereof there
following:

“6.7 Financial Covenants. Borrower shall maintain at all times, to be tested as
of the last day of each month, unless otherwise noted:

(a) Tangible Net Worth. Borrower shall maintain a Tangible Net Worth of at least
(i) $* for *and (ii) (A) $* for *; (B) $* for *; (C) $* for *; (D) $* (E) * for
*; (F) $* for *; (G) * for * and (H) * for *.”

 

  11. The Loan Agreement shall be amended by inserting the following new
provision to appear as Section 6.9 thereof:

“6.9 Guarantor Liquidity. At all times, Guarantor shall have Callable Capital in
an aggregate amount of at least two (2) times Guarantor Obligations, tested on a
quarterly basis.

 



--------------------------------------------------------------------------------

  12. The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

“Borrowing Base” is (i) eighty percent (80.0%) of Eligible Accounts plus
(ii) eighty percent (80.0%) of Eligible Foreign Accounts (which percentage shall
be reduced to forty-percent (40.0%) for any period in which Borrower’s Adjusted
Quick Ratio is less than 1.75 to 1.0 ), plus (iii) the lesser of forty percent
(40.0%) of the value of Borrower’s Eligible Inventory (valued at the lower of
cost or wholesale fair market value) or fifty percent (50.0%) of the aggregate
Eligible Accounts and Eligible Foreign Accounts as determined by Bank from
Borrower’s most recent Borrowing Base Certificate; provided, however, that Bank
may lower the percentage of the Borrowing Base after performing an audit of
Borrower’s Collateral.”

“Credit Extensions” is each Advance, Equipment Advance, 2005 Equipment Advance,
2007 Equipment Advance, Letter of Credit, F/X Forward Contract, or any other
extension of credit by Bank for Borrower’s benefit.”

“Guarantor” is any present or future guarantor of the Obligations.

““Revolving Maturity Date” is March 10, 2009.

“Revolving Line” is an Advance or Advances of up to Twenty-Five Million Dollars
($25,000,000.00) (including Permitted Overadvances) outstanding at any time.”

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (i) any amounts attributable to (a) goodwill,
(b) intangible items including unamortized debt discount and expense, patents,
trade and service marks and names, copyrights and research and development
expenses except prepaid expenses, and (c) reserves not already deducted from
assets, minus (ii) Total Liabilities, plus (iii) Subordinated Debt.”

and inserting in lieu thereof the following:

“Borrowing Base” is (i) eighty percent (80.0%) of Eligible Accounts plus
(ii) seventy percent (70.0%) of Eligible Foreign Accounts (which percentage
shall be reduced to forty-percent (40.0%) for any period in which Borrower’s
Adjusted Quick Ratio is less than 1.75 to 1.0 ), plus (iii) the lesser of forty
percent (40.0%) of the value of Borrower’s Eligible Inventory (valued at the
lower of cost or wholesale fair market value) or fifty percent (50.0%) of the
aggregate Eligible Accounts and Eligible Foreign Accounts as determined by Bank
from Borrower’s most recent Borrowing Base Certificate; provided, however, that
Bank may lower the percentage of the Borrowing Base after performing an audit of
Borrower’s Collateral.

“Credit Extensions” is each Advance, Equipment Advance, 2005 Equipment Advance,
2007 Equipment Advance, Letter of Credit, F/X Forward Contract, Guaranteed
Advance, or any other extension of credit by Bank for Borrower’s benefit.

“Guarantor” is any present or future guarantor of the Obligations, including
without limitation, Sanderling Venture Partners VI Co-Investment Fund, L.P.,
Sanderling Beteiligungs GmbH & Co. KG, Sanderling VI Limited Partnership, and
Alafi Capital Company, LLC.

“Revolving Maturity Date” is March 31, 2009.



--------------------------------------------------------------------------------

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
Thirty Million Dollars ($30,000,000.00) outstanding at any time.

“Tangible Net Worth” is, on any date, the total assets of Borrower minus (a) any
amounts attributable to (i) goodwill, (ii) intangible items including
unamortized debt discount and expense, patents, trade and service marks and
names, copyrights and research and development expenses except prepaid expenses,
(iii) notes, accounts capitalized receivable and other obligations owing to
Borrower from its officers or other Affiliates, and (iv) reserves not already
deducted from assets, minus (b) Total Liabilities, plus (c) Subordinated Debt,
plus without duplication (d) the aggregate amount of outstanding Guaranteed
Advances.”

 

  13. The Loan Agreement shall be amended by inserting the following definitions
to appear alphabetically in Section 13.1 thereof:

““2008 Closing Date” is                  , 2008.

“Callable Capital” is the remaining amount of capital, excluding capital
attributable to Defaulting Partners, which Guarantor would be able to obtain
from the General Partner and the Limited Partners, without condition, upon
proper issuance of capital call notices in accordance with the Partnership
Agreement

“Collateral Handling Fee” is defined in Section 2.4(h).

“Defaulting Partner” is the General Partner or any Limited Partner of a
Guarantor who has previously failed to comply with any portion of a capital call
made by such Guarantor unless: (i) such failure has been cured, or (ii) such
Guarantor has substituted the Defaulting Partner with another partner, in
accordance with the Partnership Agreement, who is in compliance with all of the
terms of the Partnership Agreement

“General Partner” means the general partner of any Guarantor.

“Guaranteed Advance” or “Guaranteed Advances” is a loan advance (or advances)
under the Guaranteed Line.

“Guaranteed Line” is a Guaranteed Advance or Guaranteed Advances of up to Ten
Million Dollars ($10,000,000).

“Guaranteed Line Closing Deliverables” shall mean each of the following, each in
a form acceptable to each Guarantor and Bank, for each Guarantor:
(i) Unconditional Guaranty, together with the completed Resolutions for the
subject Guaranteed Advance; (ii) Operating Documents; (iii) consolidated balance
sheet and income statement covering such Guarantor’s consolidated operations,
together with valuation schedules for such Guarantor’s portfolio companies;
(iv) list of Limited Partners; (v) statement of current Callable Capital; and
(vi) other financial information reasonably requested by Bank.

“Guaranteed Line Fee” shall be an additional fee payable to Bank in an amount
equal to Five Thousand Dollars ($5,000.00), for each Guaranteed Advance.

“Guaranteed Line Maturity Date” is March 31, 2009.

“Guarantor Obligations” are the aggregate amount of all of Guarantor’s
Indebtedness.

 



--------------------------------------------------------------------------------

“Limited Partners” means, for each Guarantor, the limited partners set forth in
the Partnership Agreement for such Guarantor, as the same may be amended from
time to time.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Funding Date, and (a) if such
Person is a corporation, its bylaws in current form, (b) if such Person is a
limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto. “

“Partnership Agreement” means, for each Guarantor, that certain Limited
Partnership Agreement, as amended, by and among the Limited Partners and the
General Partner for such Fund.

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit C.

“Unconditional Guaranty” means that certain unconditional guaranty executed by
Guarantor in favor of Bank, in form and substance acceptable to Bank and
Guarantor, in the sole discretion of Bank and such Guarantor.”

 

  14. The Borrowing Base Certificate appearing as Exhibit C to the Loan
Agreement is hereby replaced with the Borrowing Base Certificate attached as
Exhibit A hereto.

 

  15. The Compliance Certificate appearing as Exhibit D to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit B hereto.

4. FEES. Borrower shall pay to Bank a modification fee equal to One Hundred
Fifty Thousand Dollars ($150,000.00), which fee shall be due on the date hereof
and shall be deemed fully earned as of the date hereof. The Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.

5. APPLICATION OF PAYMENTS AND PROCEEDS. Borrower shall have no right to specify
the order or the accounts to which Bank shall allocate or apply any payments
required to be made by Borrower to Bank or otherwise received by Bank under this
Agreement when any such allocation or application is not specified elsewhere in
this Agreement. If an Event of Default has occurred and is continuing, Bank may
apply any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations in such order as
Bank shall determine in its sole discretion. Any surplus shall be paid to
Borrower or other Persons legally entitled thereto; Borrower shall remain liable
to Bank for any deficiency. If Bank, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.

6. RATIFICATION OF NEGATIVE PLEDGE AGREEMENT. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and conditions of a certain Negative
Pledge Agreement dated as of April 30, 2004, between Borrower and Bank, and
acknowledges, confirms and agrees that said Negative Pledge Agreement, shall
remain in full force and effect.

 



--------------------------------------------------------------------------------

7. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of April 30, 2004, between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in the Perfection Certificate has not changed, as of
the date hereof.

8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

9. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

10. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

11. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

12. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank

[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:     BANK: STEREOTAXIS, INC.     SILICON VALLEY BANK By:  

/s/ James M. Stolze

    By:  

/s/ Michael Kohnen

Name:   James M. Stolze     Name:   Michael Kohnen Title:   V.P. and CFO    
Title:   Deal Team Leader



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING BASE CERTIFICATE

 

 

Borrower:       Stereotaxis, Inc. Lender:       Silicon Valley Bank
Commitment Amount:     $30,000,000.00

 

 

ACCOUNTS RECEIVABLE 1.    Accounts Receivable Book Value as of
                            $                             2.    Additions
(please explain on reverse)    $                             3.    TOTAL
ACCOUNTS RECEIVABLE    $                             ACCOUNTS RECEIVABLE
DEDUCTIONS (without duplication)    4.    Amounts over 120 days due   
$                             5.    Siemens accounts over 180 days due and are
60 day past due    6.    Balance of 50% over 120 day accounts (except Siemens
accounts over 180 days due and are 60 day past due)   
$                             7.    Credit balances over 90 days   
$                             8.    Concentration Limits (in excess of
$2,000,000.00 for individual account debtors, except Siemens in excess of
$3,000,000.00)    $                             9.    Foreign Accounts    10.   
Governmental Accounts    $                             11.    Contra Accounts   
$                             12.    Promotion or Demo Accounts   
$                             13.    Intercompany/Employee Accounts   
$                             14.    Other (please explain on reverse)   
$                             15.    TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS   
$                             16.    Eligible Accounts (#3 minus #15)   
$                             17.    LOAN VALUE OF ACCOUNTS ( 80% of #16)   
$                             ELIGIBLE FOREIGN ACCOUNTS    18.    Eligible
Foreign Accounts    $                             19.    LOAN VALUE OF ELIGIBLE
FOREIGN ACCOUNTS (70% of #18, which shall be reduced to 40% of #18, if AQR
<1.75: 1.0)    $                             INVENTORY    20.    Inventory Value
as of                             $                             21.    LOAN
VALUE OF INVENTORY (lesser of 40% of #20 or 50% of #17 plus #19)   
$                             BALANCES    22.    Maximum Loan Amount   
$                             23.    Total Funds Available (Lesser of #22 or
(#17 plus #19 and #21)    $                             24.    Present balance
owing on Line of Credit    $                             25.    Outstanding
under Sublimits (L/C, FX Contract, Cash Mgt. )    $                            
26.    RESERVE POSITION (#23 minus #24 and #25)    $                            

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.



--------------------------------------------------------------------------------

        BANK USE ONLY COMMENTS:   Received by:   

 

By:   

 

       

AUTHORIZED SIGNER

  

AuthorizedSigner

     Date:   

 

        Verified:   

 

          

AUTHORIZED SIGNER

        Date:   

 

        Compliance Status:  

Yes         No

 



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

TO: SILICON VALLEY BANK

FROM: STEREOTAXIS, INC.

The undersigned authorized officer of Stereotaxis, Inc., (“Responsible Officer”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below and (ii) all representations and warranties in the
Agreement are true and correct in all material respects on this date. Attached
are the required documents supporting the certification. The Responsible Officer
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes. The Responsible
Officer acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

  

Required

        Complies

Monthly financial statements with CC

   Monthly within 30 days       Yes    No

Annual (CPA Audited) with CC

   FYE within 120 days       Yes    No

Inventory Report

   Monthly within 30 days       Yes    No

BBC A/R Agings

   Monthly within 30 days       Yes    No

Audit

   Annually       Yes    No

Bookings/Backlog Report

   Monthly within 30 days       Yes    No

Cash Balance/GAAP Balances (at Abn Ambro)

   Monthly within 30 days       Yes    No

Financial Covenant

  

Required

   Actual    Complies

Maintain on a Monthly Basis:

           

Tangible Net Worth

   $                    *         

 

* As set forth in Section 6.9(a) of the Agreement.

 

Comments Regarding Exceptions: See Attached.    BANK USE ONLY Sincerely,      
      Received by:   

 

  

 

        

AUTHORIZED SIGNER

   SIGNATURE       Date:   

 

  

 

      Verified:   

 

   TITLE         

AUTHORIZED SIGNER

  

 

      Date:   

 

   Date       Compliance Status:  

Yes         No

  



--------------------------------------------------------------------------------

EXHIBIT C

TRANSACTION REPORT

[TO BE PREPARED BY BANK]